 Case 4:20-cv-00447-ALM Document 13 Filed 01/07/21 Page 1 of 3 PageID #: 245




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


BRIAN HUDDLESTON,

         Plaintiff,

vs.
                                                 Case No. 4:20-cv-447-ALM
FEDERAL BUREAU OF
INVESTIGATION and UNITED
STATES DEPARTMENT OF
JUSTICE

         Defendant



      PLAINTIFF’S SURREPLY IN OPPOSITION TO MOTION TO STAY

      NOW COMES Brian Huddleston, the Plaintiff, surreplying in opposition to the

Defendants’ Motion to Stay Scheduling Order Deadlines (Doc. No. 10) as follows:

                                       Argument

      After receiving the Defendants’ reply, the undersigned forwarded it by email to

the Plaintiff, Mr. Huddleston, who works for an IT company. He responded as follows:

      Can I use this argument the next time I'm asked to produce files requested by the
      opposing party in discovery? I’ve never had our corporate attorneys ask me to
      create an excuse. By the time I pulled the data and organized a report on my
      workload, I could have found the records.

That summarizes the problem perfectly. The Defendants claim that they “have proposed a

reasonable schedule in good faith to provide any responsive, nonexempt records in

response to Plaintiff’s pending FOIA requests,” Defendant’s Reply to Plaintiff’s



                                          -1-
    Case 4:20-cv-00447-ALM Document 13 Filed 01/07/21 Page 2 of 3 PageID #: 246




Opposition to Motion to Stay (hereinafter “Defendant’s Reply”)(Doc. No. 12) 1, but in

reality they have proposed no schedule at all. They have instead asked this Court to stay

the case for three months, after which they propose to propose a schedule for production.

         Generally, the Defendant’s Reply does not respond to the issues raised by the

Plaintiff. In the Defendants’ Second Declaration of Michael G. Seidel (Doc. No. 12-1),

Mr. Seidel acknowledges that the FBI downloaded a mirror image of Seth Rich’s laptop

hard drive, which means there is almost certainly a report about its contents (or the

contents of his work computer hard drive), just like Sy Hersh indicated. Why does the

FBI need three months not just to produce such a report, but to decide how long it will

take to produce such a report? If the FBI has the laptop and its contents, that means the

FBI almost certainly obtained a warrant. Why does the FBI need three months to decide

how much time it will need to produce the warrant or the affidavit in support of the

warrant?

         The FBI’s request for more time to decide how much time it needs is

unreasonable. The Plaintiff proposed an extension of time for production, but the FBI did

not counter, ergo the Court should adopt the schedule proposed by the Plaintiff. The FBI

should be directed to provide any reports about Seth Rich (his laptop, Wikileaks, etc.)

within seven days of the Court’s order. Thereafter, a rolling production should begin on

January 29, 2020 and end on March 31, 2020.



1
  The undersigned apologizes to the Court for failing to mail a hard copy of the response at the
time of the filing. A hard copy was sent via Priority Mail on January 6, 2021 (USPS Tracking
No. 9505 5065 6271 1006 4383 02).


                                               -2-
Case 4:20-cv-00447-ALM Document 13 Filed 01/07/21 Page 3 of 3 PageID #: 247




                                       Conclusion

      The FBI’s request for a stay is unreasonable and should be denied. The Plaintiff

agrees that the FBI should be granted additional time for production, but the amount of

time can and should be determined now. The Plaintiff therefore moves the Court to adopt

the schedule proposed above.

                                         Respectfully submitted,

                                         /s/ Ty Clevenger
                                         Ty Clevenger
                                         Texas Bar No. 24034380
                                         P.O. Box 20753
                                         Brooklyn, New York 11202-0753
                                         (979) 985-5289
                                         (979) 530-9523 (fax)
                                         tyclevenger@yahoo.com

                                         Counsel for Plaintiff Brian Huddleston




                                 Certificate of Service

       On January 7, 2021, I filed a copy of this response with the Court’s ECF system,
which should result in automatic notification via email to Asst. U.S. Attorney Andrea
Parker, Counsel for the Defendants, at andrea.parker@usdoj.gov.

                                         /s/ Ty Clevenger
                                         Ty Clevenger




                                          -3-
